Citation Nr: 0926344	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently 50 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.  The Veteran served in Vietnam from December 
1971 to June 1972 and received the Combat Infantry Badge. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional evidence from the Veteran 
during the hearing consisting of medical records and 
employment information.  The new evidence was accompanied by 
a waiver of the Veteran's right to initial consideration by 
the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, 
the Board will consider the new evidence in the first 
instance in conjunction with this appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent evidence of record shows that PTSD was 
manifested by occupational and social impairment due to such 
symptoms as depression, anxiety, panic attacks once or twice 
per week, occasional suicidal ideation, hypervigilance, sleep 
disturbance, impaired impulse control, episodes of violence 
to objects, arousal at night with yelling and talking as if 
in a combat situation, neglect of personal appearance and 
hygiene, problems with authority, anger, isolation and 
avoidance behavior.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, a letter setting forth the provisions of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was 
sent to the Veteran.  In June 2008, the Veteran was also sent 
the notice provisions pertinent to increased rating claims as 
set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2008 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in June 2005 
and February 2008.  The Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  Under Diagnostic Code 9411, a 70 percent rating 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the Veteran is entitled to an increased 
rating for service-connected PTSD.  The evidence depicting 
the Veteran's symptoms of PTSD consisted of two VA 
Compensation and Pension Examinations, VA treatment records, 
lay statement and the testimony of the Veteran and his wife 
at the Travel Board hearing.  

The evidence of record shows that the Veteran was seen by a 
VA counselor on a monthly basis for over 3 years as of 2008.  
The Veteran experienced hyperarousal for many years.  He re-
experienced traumatic events and had avoidance behaviors.  He 
had frequent nightmares and disturbed sleep.  He had 
intrusive memories during the day on a daily basis.  He had 
difficulty controlling his anger and temper.  He avoided 
confrontation and would become verbally aggressive.  He 
expressed random violence toward objects, but never toward 
people.  He had a history of panic attacks once or twice per 
week typically while at work or while driving.  He had high 
anxiety.  He startled easily with loud noises and was 
generally hypervigilant.  He avoided large groups of people, 
confrontations, reminders of service, violence in the media, 
and news reports of the Iraq war.  The Veteran was depressed 
and felt sad on a daily basis.  His energy, interest and 
motivation were low.  Memory and concentration levels were 
also low, which caused frustration.  He denied auditory or 
visual hallucinations.  He was intermittently suicidal, 
without intent or plan.  

During the February 2008 examination, the Veteran was 
depressed and his mood was guarded and restricted.  He made 
minimal eye contact with the examiner.  The examiner found 
that the Veteran's depressive symptoms were secondary to the 
PTSD.  He found that the Veteran was able to perform 
activities of daily living, including personal hygiene.  
There was also mild worsening of his condition and the 
symptoms were continuous.  The Veteran's thought process and 
communication were not significantly impaired.  Social 
functioning was impaired by his anxiety and reclusiveness.  
The examiner found that the Veteran was employable in a 
setting where he had little contact with the public and loose 
supervision.  He was diagnosed with PTSD chronic and moderate 
with depressive disorder and assigned a GAF of 54.  

Of particular importance is the Veteran's testimony in the 
April 2009 hearing.  Both the Veteran and his wife testified 
that he had severe anxiety and anger.  He had very few 
friends and would avoid all social functions.  He isolated 
himself from others, including his wife and family.  He would 
make inappropriate comments when he interacted with others.  
He had disturbed sleep.  When awoken by a noise, he would 
recheck doors and windows for security.  He suffered from 
daily depression.  At night, the Veteran would awaken and 
appear to have hallucinations or visions of being back in 
combat.  He would sit up in bed and talk to people who were 
not there.  He would give orders and yell out loud as if in a 
combat situation.  During these times, he did not recognize 
his wife.  He also had difficulty learning new things, 
interacting with authority and had impaired memory.  The 
Veteran's wife testified that he had lost interest in taking 
care of himself and lacked personal hygiene.  They indicated 
that the symptoms of PTSD had increased in severity.  

Based on the evidence of record, and particularly on the 
testimony at the hearing, the Board finds that a 70 percent 
rating is appropriate.  The Veteran had both occupational and 
social impairment due to PTSD.  He was unable to submit to 
authority at work or deal with the public on a regular basis.  
His depression, anger and anxiety caused problems both 
socially and occupationally.  He experienced some suicidal 
ideation.  The Board acknowledges the testimony about the 
Veteran yelling and talking to others at night as if he was 
in a combat situation.  His personal hygiene was also 
affected.  He has frequent panic attacks and often did not 
interact appropriately with others.  He also had impaired 
impulse control and violent behavior.  

Based on the foregoing, the Board finds that the Veteran's 
PTSD symptoms have increased and an increased evaluation is 
warranted.  The Board notes that the lay statements also 
support an increased evaluation.  Affording the Veteran the 
benefit of the doubt, the Board finds that the Veteran is 
entitled to a 70 percent evaluation.   

The Board finds that the Veteran is not entitled to a 100 
percent evaluation because he did not have total occupational 
and social impairment.  The examiner concluded that he was 
able to work.  He also had some, but not gross impairment in 
thought processes or communication.  He also was not a 
persistent danger of hurting others and was able to perform 
activities of daily living.  He was not disoriented to time 
or place.  He also could remember his name and those of close 
relatives.  Therefore, the Board finds that a 100 percent 
evaluation is not appropriate.  

The Board further notes that to the extent that PTSD affects 
his employment, such has been contemplated in the assignment 
of the current 70 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
fact, the VA examination shows that the Veteran was 
employable.  The Veteran's testimony also indicated that he 
was employed and could be given additional shifts as a bus 
driver when school reconvened.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

A 70 percent evaluation for service-connected posttraumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary awards.

ORDER



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


